Citation Nr: 1443720	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  12-35 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, claimed as secondary to a service-connected bilateral knee disabilities.  

2.  Entitlement to service connection for a thoracolumbar disorder, claimed as secondary to a service-connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 9, 1979 to October 30, 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011 a hearing was held before a Decision Review Officer (DRO) at the RO, and in August 2014 a videoconference hearing was held before the undersigned; transcripts of both hearings are associated with the Veteran's record.

The issue of service connection for a thoracolumbar disability is being REMANDED to the Agency of Original Jurisdiction (AOJ); VA will notify the Veteran if action on his part is required.


FINDING OF FACT

On the record at the August 2014 videoconference hearing, the Veteran withdrew his appeal seeking service connection for a cervical spine disability; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the Veteran's claim seeking service connection for a cervical spine disability; the Board has no further jurisdiction in such matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as the Veteran expressed his intent to withdraw his appeal seeking service connection for a cervical spine disability, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction in all matters which under 38 U.S.C.A. § 511(a) are subject to review on appeal to the Secretary.   38 U.S.C.A. § 7104(a).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id. 

On the record at the August 2014 videoconference hearing, the Veteran withdrew his appeal seeking service connection for a cervical spine disability.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board has no further jurisdiction to review an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal seeking service connection for a cervical spine disability is dismissed.





REMAND

Regarding the claim for service connection for a thoracolumbar disability, a review of the record found that further development of the evidence is necessary to fulfill VA's obligation to assist the Veteran with the development of evidence to substantiate his claim.

The Veteran seeks service connection for degenerative disc disease of the thoracolumbar spine secondary to his service connected bilateral knee disabilities (status post total right knee arthroplasty and left knee degenerative joint disease.)  

VA treatment records and examination reports note that the Veteran's right leg is shorter than the left.  VA treatment records include a May 2001 finding that the Veteran's right leg was an inch and a quarter shorter than his left and an impression of "short-leg syndrome with pelvic tilt with left being higher than the right."  A September 2007 VA joints examination report notes that the Veteran's right leg was 1 inch shorter than the left (the left leg was 39.5 inches in length, and his right leg was 38.5 inches).  A January 2010 statement from the Veteran's chiropractor notes that the Veteran "has a substantial leg length deficiency that to a reasonable degree of chiropractic certainty could have precipitated or been responsible for the degenerative disc disease."  Regarding the Veteran's leg length difference, a November 2009 VA joints examination report notes that a "1.75 inch difference can certainly alter one's gait" and that "the deleterioius effect to be borne primarily by the spine."  A January 2010 VA examination report notes that the Veteran had a 1.5 inch leg length discrepancy, and that he "walks with a marked tilt due to the severe shortening of right lower extremity.  This is the cause of spinal conditions as this stance and gait alters the mechanics of spine during station and motion."  

However, on June 2011 VA spine examination it was noted that the Veteran's gait was smooth with "no real limp."  Upon measuring the leg lengths with the Veteran sitting, the examiner noted that the right leg appeared to be less than .5 inches shorter than the left leg and stated that he was "not picking up much in the way of leg length discrepancy."  The examiner reviewed the November 2009 VA examination report and "agreed with what the doctor wrote."  
It is unclear from the record whether the Veteran's leg length discrepancies are related to his service-connected bilateral knee disabilities.  Further, the opinions provided do not address whether the Veteran's thoracolumbar spine disability has been aggravated by his service-connected knee disabilities.  Accordingly, another medical opinion addressing the matter of a nexus between the Veteran's thoracolumbar spine disability and his service-connected bilateral knee disabilities (and to reconcile the conflicting findings regarding leg lengths on June 2011 VA examination and those made in May 2001, September 2007, November 2009, January 2010, and noted by the private chiropractor in January 2010) is necessary.  

The case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the nature and likely etiology of his thoracolumbar spine disability.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide opinions that respond to the following:

a)  Does the Veteran have a leg length discrepancy?  If so, please state the extent of the discrepancy.  [The examiner should discuss the discrepancies in the findings regarding leg lengths on examinations/in reports in May 2001, September 2007, January 2010, and June 2011, reconciling those findings to the extent possible.]  

b)  Please identify (by medical diagnosis) each thoracolumbar spine disability found.

c)  Please identify the most likely etiology for each diagnosed thoracolumbar spine disability entity?  Specifically, is it at least as likely as not (a 50 % or greater probability) that was either (i) caused or (ii) aggravated by (increased in severity due to) the Veteran's service-connected knee disabilities?  The explanation of rationale must identify all possible etiological factors for the thoracolumbar spine disabilities, and cite to the factual data that support the etiology deemed most likely and the findings that other factors are less so.  

The examiner should comment on each of the medical opinions already in the record regarding the etiology of the Veteran's thoracolumbar spine disability, expressing agreement or disagreement with each, and the basis for the agreement or disagreement (with citation to supporting factual data and medical texts/treatises, as appropriate). 

The examiner must explain the rationale for all opinions.

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


